 FAMOUS-BARRCOMPANY393Famous-Barr CompanyandWarehouse& Distribu-tionWorkers Union,Local 688,affiliated with theInternational Brotherhood of Teamsters, Chauf-feurs,Warehousemen and Helpers of America,Petitioner.Case 14-RC-5661November24, 1967DECISION AND ORDERBy MEMBERS FANNING,JENKINS,AND ZAGORIAUpon a petition duly filed under Section 9(c) ofthe National Labor Relations Act, as amended, ahearingwas held before Herbert S. Dawidoff,Hearing Officer. Following the hearing and pur-suant to Section 102.67 of the National Labor Rela-tions Board Rules and Regulations and StatementsofProcedure, Series 8, as amended, and bydirection of the Regional Director for Region 14,this case was transferred to the National LaborRelations Board for decision. Both the Employerand the Petitioner have filed briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the Hearing Officer'srulingsmade at the hearing and finds that they arefree from prejudicial error. They are hereby af-firmed.Upon the entire record in this case, including thebriefs filed herein, the Board finds:1.The Employer is engaged in commerce withinthe meaning of the Act and it will effectuate the pol-icies of the Act to assert jurisdiction herein.2.The labor organizations involved, claim torepresent certain employees of the Employer.3.A question affecting commerce, exists con-cerning the representation of certain employees oftheEmployer within the meaning of Sections9(c)(1) and 2(6) and (7) of the Act.4.The Employer operates six major retail storesand maintains a separate warehouse or servicebuilding for hard goods (the Spring Avenue facility),all in St. Louis, Missouri. The Petitioner seeks torepresent a unit limited to the carpet workroom em-ployees at this warehouse and service center, in-cluding carpet cutters and helpers, wrappers andpackers, pad cutters, clericals, checkers, stockmen,binders and helpers, and measuremen, excluding alloffice clerical and professional employees, guards,supervisors as defined in the Act, and all other em-ployees. The Intervenor agrees to the appropriate-ness of the unit sought by the Petitioner, and desiresparticipation in any election directed in such unit,but argues an alternative unit to be even more ap-propriate, namely that composed of the carpetworkroom employees sought by Petitioner plusthe Employer's carpet installers. The Employer'scarpet installers are members of and representedby the Intervenor and have been for several years.They are currently covered by an existing 3-yearcontract which expires April 30, 1969, between theIntervenor and the Associated Retailers of St.Louis, a multiemployer bargaining association, ofwhich the Employer is a member.The Employer and the Petitioner indicated thatthe existing current contract covering the Em-ployer's carpet installers precludes or bars the alter-native unit sought by the Intervenor. However,Petitioner desires to participate in any electiondirected. The Employer maintains that both the unitsought by the Petitioner and the alternative unitsought by the Intervenor are inappropriate. TheEmployer also contends that Petitioner's desire fora carpet workroom unit is too restrictive in scopeand is based solely upon the extent of organizationwhich, as a controlling factor in the Board's deter-mination, is prohibited by the Act. There appears tobe no bargaining history for the employees in theunit proposed by the Petitioner. Moreover, in viewof our ultimate disposition of the petition, we do notpass on the contract-bar issue.In 1961 the Board dismissed a petition filed bythe Intervenor seeking a similar unit of carpet work-room employees at the Spring Avenue facility.Famous-Barr Company,Case 14-RC-3852 (notpublished in NLRB volumes). In 1965 the Boarddirected an election in a warehouse unit sought bythe present Petitioner consisting of certain classifi-cations of employees at the Spring Avenue facility,but excluding therefrom other employees amongwhom were those employed in the carpet workroomas well as in the workrooms for furniture, radio andtelevision, appliances, and fur storage.Famous-Barr Company,153NLRB 341. The officialrecords, including the transcripts and exhibits, andalso the Board decisions, in both the above-men-tioned cases, were received into evidence for con-sideration herein.While the Board has regarded a single com-prehensive unit in retail establishments as "basi-cally appropriate" or the "optimum" unit, it hasheld that this is not necessarily the only appropriateunit in such establishment.2 In addition to recogniz-ing the separate interests of warehouse employeesin a mercantile operation,3 the Board has made itclear that other units of less than all of the em-'Carpet,Linoleum and Resilient Tile Layers Union,Local 1310, af-filiatedwith Carpenters District Council of St Louis,United Brother-hood of Carpenters and Joiners of America,AFL-CIO,was allowed tointervene on the basis of a showing of interest'Stern's Paramus,150 NLRB 799, 803-'See, e g ,WigwamStores, 166 NLRB 1034,John's Bargain StoresCorp,160 NLRB 1519, JW Robinson Co,153 NLRB 989,Famous-Barr Company,152 NLRB 341,Sears, Roebuck and Co,151NLRB1356,A Harris & Co ,1 16 N LRB 1628168 NLRB No. 63 394DECISIONSOF NATIONALLABOR RELATIONS BOARDployees in such an establishment may be appro-priate.'Recently,for example,theBoard hasfound that service repairmen for radio and televi-sion sets, appliances,sewing machines,plumbingand heating items together with parts employeesand service and parts clericals constituted an ap-propriate unit in an employer'swarehouse or ser-vice building operated for the benefit of six majorretail stores.5 Such cases have applied the long-established principles that the appropriate unit forself-organization among the employees of a givenemployer is generally based upon a community ofinterest in their occupation as manifested,inter alia,by their common experiences,duties, organization,supervision,and conditions of employment. Con-versely, of course,where the separation of the com-munity of interest is less distinct,appropriatenesshas not been found.6In the present instance,the record reveals thattheEmployer'sworkroomsarefunctionallyseparate from the other departments at its hardgoods warehouse or service building.The Em-ployer operates a downtown department store andfive branch stores in the St.Louis area. A softgoods warehouse,the St.Charles Street facility, islocated within a block from the downtown store andis connected thereto by a tunnel.Workrooms for al-ternations,monogramming,busheling,and drap-eries are located on the 12th floor of the downtownstore,and there is a candy kitchen and bakerylocated within the St.Charles Street facility. TheSpring Avenue warehouse and service building han-dles hard goods and is located some 2 miles fromthe downtown store.It services all of the Em-ployer's retail outlets in the area. Excluded by theBoard from the warehouse unit it earlier found ap-propriate at the Spring Avenue facility are some 84employees employed in workrooms for carpets, fur-niture,applicances, radio and television,and furstorage.'Although all regular nonexecutive employees ofthe Employer,including selling and nonselling per-sonnel,are paid on a biweekly basis for a 40-hourweek,share similar wage scales (except for thecommissions given to selling personnel)as well asvacation,holiday,insurance,and retirementbenefits,there are significant differences in the or-ganization, supervision, duties, and conditions ofemployment between employees in the variousworkrooms and others in the Spring Avenue build-ing. For example,the record reveals that the effortof each workroom is confined solely to the prepara-tion of its particular product in support of the sellingoperation of the corresponding salesroom of theEmployer.More specifically,the principal functionof each workroom is to perform some physical workupon,or to repair or service some particular line ofmerchandise.Such duties are, of course,distin-guishable from those of nonworkroom employeesat Spring Avenue engaged in the warehousing ofmerchandise but who do not work on the actualproducts themselves.In addition,the workrooms,each of which has separate immediate supervision,are all under the general supervision of one manwho in turn reports directly to the superintendent ofthe Spring Avenue facility.Generally,each suchworkroom operates from a confined area on thefloor.Each has clericals who coordinate theproduct and service of their workroom with theselling effort,each has service or operational em-ployees who work both inside and/or outside theplant(carpet measuremen and carpet layers, furni-ture finishers and polishers,appliance and radio andtelevision servicemen or repairmen),and each hasstockmen or other handlers of materials and help-ers, all of whom work with the type of producthandled by their particular workroom.Admittedly,there is one difference in the actual kind of workperformed in the various workrooms as well as inthe training and skills requisite for the performanceof such work.For example,carpet workroom em-ployees who measure,cut, trim,sew, or bind car-pets and related material require different trainingand skills than do employees in the radio and televi-sion workroom who engage in the service or repairof complex electronic instruments.Nevertheless,the organization as well as the function of preparinga particular product for selling is the same in all ofthe workrooms.In addition,contact with other thansellingpersonnel isminimal.There is contactbetween departmental buyers and selling personnelwith workroom personnel, but the evidence is notsufficient to reveal a degree of integration thatmight require a rejection of a request for anidentifiably distinct unit made up of these work-rooms.Moreover,such contact concerns the or-dering of material and products as well as thespecifications for the work or service to be per-formed thereon, and is distinguishable from thesalescontactwith sales personnel of otherwarehousedepartmentswhichmerelystoremerchandise and fill orders for goods sold.The record,including the transcripts of the earlierhearing,discloses that the requested unit of carpetworkroom employees is not appropriate on a craftbasis.Moreover,itdiscloses that the carpet work-4Arnold Constable Corporation,150 NLRB 788,Lord & Taylor, ADivision of Associated Dry Goods Corporation,150 N LRB 812Sears,Roebuck and Co ,160 NLRB 1435The Wm H Block Company,152 NLRB 594,Sears,Roebuck &Co,149 NLRB 1525,Montgomery Ward & Co, incorporated,124NLRB 10907The employees excluded inFamous-Barr Company,153 N LRB 341were the following all employees working in the radio and television, ap-pliance,furniture,and floor covering workrooms, and fur storage vaults,invoice clerks and other office clerical employees,cafeteria employees,nurse-photocopier, vehicle mechanics and their helpers,drivers and help-ers, electricians and carpenters and their helpers, watchmen, guards, andsupervisors as defined in the Act FAMOUS-BARRCOMPANY395room employees share a community of interestwith other workroom employees at the SpringAvenue facility:they share supervision,similaroperational procedures,and a similar relationshipwith buyers and selling personnel as well ascustomers'and, of course,they perform work uponor service a distinct category of products ormerchandise.Accordingly,we find that the carpetworkroom employees lack the cohesiveness andhomogeneity to constitute an appropriate unit apartfrom other workroom employees at the SpringAvenue facility.8These same considerations arepertinent and apply to the alternate unit proposedby the Interven ir. Thus, upon the foregoing and theentire record in this case,we find that the unitssought by the Pe itioner and the Intervenor are notappropriate for 1-arposes of collective bargaining,and we shall disnass the instant petition.ORDERIt is hereby ordered that the petition in Case14-RC-5661 be,and it hereby is, dismissed."Famous-BarrCompany,Case 14-RC-3852,supraAccord Sears,Roebuck andCompany,160 NLRB 1435